DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-9, drawn to a method for preparing a catalytic test paper.
Group II, claim(s) 10, drawn to a catalytic test paper.
Group III, claim(s) 11, drawn to a catalytic test paper.
Group IV, claim(s) 12, drawn to a catalytic test paper.
Group V, claim(s) 13, drawn to a catalytic test paper.
Group VI, claim(s) 14, drawn to a catalytic test paper.
Group VII, claim(s) 15, drawn to a catalytic test paper.
Group VIII, claim(s) 16, drawn to a catalytic test paper.
Group IX, claim(s) 17, drawn to a catalytic test paper.
.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I to X lack unity of invention because even though the inventions of these groups require the technical feature of A catalytic test paper comprising transition metal particle-embedded bacterial cellulose with plant fibers, wherein the bacterial cellulose comprises a nitrogen-containing or phosphorous-containing organic small molecule compound bonded to hydroxyl groups of the bacterial cellulose, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Wen et al., CN 102344496 A (Wen) in view of Xiang et al., CN 105970733 A (Xiang) (both provided in IDS received on 09/18/2020).  
The examiner has provided a machine translation of Wen et al., CN 102344496 A and Xiang et al., CN 105970733 A. The citation of the prior art set forth below refers to the machine translation.
Wen discloses oxidizing primary hydroxyl of bacterial cellulose C6 to carboxylic acid, carrying out amination (i.e., chemical bonding a nitrogen-containing organic small molecule with hydroxyl groups of the bacterial cellulose), and loading antibacterial nano-silver (i.e., the bacterial cellulose is embedded with transition metal particles) (Wen, Abstract).
However, Wen does not explicitly disclose that the bacterial cellulose is prepared into a catalytic test paper with plant fibers. 

Xiang is analogous art as Xiang is drawn to bacterial cellulose base paper.
In light of the disclosure of Xiang, it therefore would be obvious for a person of ordinary skill in the art use the method of Xiang to mix the bacterial cellulose of Wen with plant fiber, in order to prepare bacterial cellulose paper with high strength, and thereby arrive at the shared technical feature.

The common feature between the groups does not provide a contribution over the prior art, and thus, cannot be a special technical feature. Therefore, Groups I to X do not relate to a single inventive concept under PCT Rule 13.1.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Category A
Species (a-i) – a method for bonding the nitrogen- containing or phosphorus-containing organic small molecule compound with the hydroxyl groups of the bacterial cellulose in the step (1) is to oxidize the hydroxyl groups on the bacterial cellulose into aldehyde groups in water by using an 

Species (a-ii) – a method for bonding the nitrogen-containing or phosphorus- containing organic small molecule compound with the hydroxyl groups of the bacterial cellulose in the step (1) is to react the bacterial cellulose with a halogen-containing epoxy compound in concentrated alkaline with a mass concentration of 10% to 20%, to bond epoxy groups with the hydroxyl groups of the bacterial cellulose, and then to react the epoxy groups with the nitrogen-containing organic small molecule compound.

Species (a-iii) – a method for bonding the nitrogen-containing or phosphorus- containing organic small molecule compound with the hydroxyl groups of the bacterial cellulose in the step (1) is to react the bacterial cellulose with thionyl chloride under dimethylformamide or N,N-dimethylacetamide, to bond chlorine atoms to the hydroxyl groups of the bacterial cellulose, and then to react with the nitrogen-containing organic small molecular compound.

Species (a-iv) – a method for bonding the nitrogen-containing or phosphorus- containing organic small molecule compound with the hydroxyl groups of the bacterial cellulose in the step (1) is to bond with the hydroxyl groups of the bacterial cellulose by using chlorodiphenyl phosphine in a condition that pyridine is used as a solvent.

NOTE: If applicant elects Group I, applicant must also elect one of the species in Category A as set forth above.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claims 1-2 and 7-9.
Species a-i to Species a-iv lack unity of invention because the groups do not share the same or corresponding technical feature.

Due to the complexity of the above set forth election/restriction requirements, a telephone call was not made to the applicant’s agent to request an oral election (MPEP § 812.01).	
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        

/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732